UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6160


MIKEAL STINE; JEREMY PINSON,

                Plaintiffs – Appellants,

          and

ANDREW HOBBS; JERRY BROWN,

                Plaintiffs,

          v.

JOHN DOE, Special Investigative Agent - FCC Butner; FEDERAL
BUREAU OF PRISONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-ct-03279-D)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mikeal Stine, Jeremy Pinson, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mikeal   Stine   and   Jeremy     Pinson   appeal    the     district

court’s order dismissing under 28 U.S.C. § 1915(g) (2012) their

complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                          We have

reviewed    the   record   and   find    that    this    appeal    is   frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the

district court.         Stine v. Doe, No. 5:13-ct-03279-D (E.D.N.C.

Jan. 21, 2014).         We dispense with oral argument because the

facts   and    legal   contentions      are   adequately    presented       in   the

materials     before   this    court    and   argument     would    not    aid   the

decisional process.



                                                                          DISMISSED




                                         2